      Case 5:19-cv-00403-TKW-MJF Document 18 Filed 12/23/19 Page 1 of 27



                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF FLORIDA
                         PANAMA CITY DIVISION


JUAN BAYOLO,                                  CASE NO. 5:19-cv-00403-TKW-MJF

       Plaintiff,

v.

MHM HEALTH PROFESSIONALS, LLC.
f/k/a MHM HEALTH PROFESSIONALS, INC.,

      Defendant.
_______________________________________/

                       SECOND AMENDED COMPLAINT

      Plaintiff, JUAN BAYOLO, hereby sues Defendant, MHM HEALTH

PROFESSIONALS, LLC. f/k/a MHM HEALTH PROFESSIONALS, INC., and

alleges:

                           NATURE OF THE ACTION

      1.     This is an action for whistleblower retaliation brought pursuant to

§448.102, Fla.Stats., and for discrimination based on an actual or perceived disability

and/or record of impairment, for discrimination based on national origin, and for

retaliation, brought pursuant to Chapter 760, Fla.Stats.
      Case 5:19-cv-00403-TKW-MJF Document 18 Filed 12/23/19 Page 2 of 27



      2.     This action involves claims which are valued, individually, in excess of

fifteen thousand dollars ($15,000), exclusive of costs and interest and was removed

to this Court by the Defendant.

                                       PARTIES

      3.     At all times pertinent hereto, Plaintiff, JUAN BAYOLO, has been a

resident of Florida and a licensed physician, and was employed by Defendant.

Plaintiff is a member of protected classes due to his actual or perceived disability

and/or record of impairment, due to his national origin, due to his having reported

violations of laws, rules and/or regulations and having been retaliated against

thereafter, and due to his having reported adverse employment actions and having

been retaliated against thereafter.

      4.      Defendant, MHM HEALTH PROFESSIONALS, LLC. f/k/a MHM

HEALTH PROFESSIONALS, INC., is a private for-profit health care provider that

specializes in providing health care services in jail and prison settings that was

conducting business in the state of Florida, at all times pertinent hereto.

                            CONDITIONS PRECEDENT

      5.     All conditions precedent to bringing this action have been satisfied or

waived.




                                            2
      Case 5:19-cv-00403-TKW-MJF Document 18 Filed 12/23/19 Page 3 of 27



                                    GENERAL FACTS

      6.     Plaintiff, a physician of Cuban ancestry who suffers from attention

deficit hyperactivity disorder (“ADHD”), began in Defendant’s employ on May 22,

2016, and at the time of his wrongful termination, October 20, 2017, held the

position of site medical director/chief health officer of the Northwest Florida

Reception Center (“NFRC”), a location where inmates are housed by the DOC,

located at 4455 Sam Mitchell Drive, Chipley, Florida 32428.

      7.     Plaintiff’s ADHD condition, which was at all pertinent times known to

Defendant, impacts his major life activity of working. More specifically, Plaintiff has

been prescribed medication to control his anxiety and mental state, and even when

taking such medication, when things in his environment become less orderly, less

systematic or less organized, Plaintiff becomes anxious, even overwhelmed, a

reaction sometimes bordering on a panic attack. This reaction requires Plaintiff, with

the assistance of those with whom he is working, to halt his task for a moment,

metaphorically step back for a moment, reorient himself, and start his task anew.

      8.     Plaintiff was at all pertinent times qualified to perform the essential

functions of his position, with or without accommodations for his condition.

      9.     As stated above, one or more contacts were in place between the DOC

and Defendant pursuant to which Defendant managed the NFRC, which contract or




                                           3
      Case 5:19-cv-00403-TKW-MJF Document 18 Filed 12/23/19 Page 4 of 27



contracts are not in Plaintiff’s possession. Defendant hired personnel, including

Plaintiff, in furtherance of its obligations under such contract or contracts.

      10.      Despite Plaintiff’s stellar performance during his employment by

Defendant, Plaintiff was subjected to disparate treatment due to his national origin,

gender, and due to his actual or perceived disability and/or record of impairment.

Moreover, Plaintiff was subject to retaliation after he reported discrimination, and

after he reported Defendant’s actual or suspected violations of laws, rules and/or

regulations.

      11.      The mistreatment came at the hands of, specifically but not limited to,

Tara Johnson, a health service administrator; f/n/u Kent, a nurse; f/n/u Harrel, a

nurse; and f/n/u White, also a nurse.

      12.      Other employees have been subjected to similar discrimination. For

example, male employees similarly targeted based on their gender have included but

have not been limited to Dr. G Lanel, Patrick Parker, John Triglown and Dr. Charles

Matthews. Although other Hispanics were mistreated, Plaintiff was the only of

Cuban descent and the only Hispanic physician, and was singled out with offensive

comments on this basis. Plaintiff was made to feel as though he were less of a

person due to his impairments. And Plaintiff was chastised for reporting the

mistreatment as if reporting Defendant’s violations were more of a crime than the

violations themselves.



                                            4
      Case 5:19-cv-00403-TKW-MJF Document 18 Filed 12/23/19 Page 5 of 27



      13.    Generally, regarding Plaintiff’s national origin claim, he was repeatedly

subject to disparate and discriminatory treatment by way of the use of profanity

directed at him and spoken about him, and discriminatory national origin statements.

Plaintiff was the only Hispanic physician at the main unit of NFRC. The Health

Services Administrator, Tara Johnson, who exercised authority over Plaintiff, wrote

to Plaintiff and told him that she did not care about his culture. Johnson also told at

least one nurse prior to Plaintiff being fired that she could not wait to get rid of that

“spic” referring to Plaintiff. Plaintiff was also treated poorly by other employees

supervised by Tara Johnson, who lead them by example in the way that she treated

Plaintiff. There was a group of nurses who were working to get rid of a number of

Hispanic workers and continued to falsely accused him of being rude, undermined

his authority by stating that he was being rude when he was simply trying to do his

job, making false accusations against him and refusing to take directions from

Plaintiff. He was then falsely accused of putting his hands on a nurse and yelled at

when he directed nurses to do their jobs. Johnson and her nurses also hid written

documentation of Plaintiff’s productivity which adversely affected his employment

with Defendant. At least one or more of the nurses under Johnson directed an inmate

to report a prison rape against Plaintiff.

      14.    Generally, regarding his disability discrimination claim, the nurses

working with Plaintiff teased and mocked Plaintiff for his use of medications related



                                             5
      Case 5:19-cv-00403-TKW-MJF Document 18 Filed 12/23/19 Page 6 of 27



to his disability. He was asked by the nurses who worked under Tara Johnson

whether he forgot to take his medications that day and comments were made about

what medications he was on. False allegations were made against and about Plaintiff

regarding not working with the nurses and being condescending to them. He also

received an unwarranted reprimand for inappropriate behavior in the workplace and

low productivity, discussed below, after he learned that while he was on vacation, six

months of his work was missing and/or had been destroyed. Plaintiff was never

given a chance to refute these allegations against him. Had he been given that

opportunity, Plaintiff would have shown that he was actually exceeding expectations

and did not do what he was accused of doing. He was then falsely accused of putting

his hands on a nurse and yelled at when he directed nurses to do their jobs. Johnson

and her nurses also hid written documentation of Plaintiff’s productivity which

adversely affected his employment with Defendant. At least one or more of the

nurses under Johnson directed an inmate to report a prison rape against Plaintiff.

      15.    Most of these nurses and other coworkers of Plaintiff who were working

under Johnson would team up against Plaintiff such that he was made to feel like an

outsider and as though he did not belong. They would regularly joke amongst

themselves about Plaintiff in negative and harmful ways, almost as if they sought to

provoke Plaintiff into acting out in some way to their conduct toward him which

became unbearable. Nonetheless, Plaintiff found a way to carry himself in a



                                           6
      Case 5:19-cv-00403-TKW-MJF Document 18 Filed 12/23/19 Page 7 of 27



professional manner and continue doing his job the best he could for as long as he

could.

         16.   On September 29, 2016, Plaintiff reported negligence and violations of

law on behalf of Defendant. Specifically, Plaintiff reported that Defendant assigned

Plaintiff new patients for evaluation without Plaintiff’s prior knowledge; and that it

misclassified patients and failed to notify Plaintiff when rapes were reported by

inmates, in violation of the federal Prison Rape Elimination Act (“PREA”), 34

U.S.C. §30301, et seq. Plaintiff also reported actions by Defendant’s nursing staff

constituting violations of Florida’s Nurse Practice Act, § 464.001, et seq., Fla.Stats.,

including without limitation Paragraphs (1)(j) and (n) of § 464.018, Fla.Stats.

         17.   Following his reporting, Defendant took no corrective action, and

Plaintiff was targeted with retaliation and subject to increased hostility and

heightened criticism.

         18.   From Plaintiff’s hiring, Defendant has always been aware of his

ADHD. Due to this condition, Plaintiff is prescribed daily medications. However,

Plaintiff was repeatedly mocked by the nursing staff for his use of medications by,

including without limitation, Kent, Harrel, and White. By way of example,

employees of the Defendant’s nursing staff would regularly ask Plaintiff if he took

his medication that day. Despite Plaintiff’s reporting to Defendant’s upper

management regarding this discriminatory behavior, the mistreatment continued.



                                            7
      Case 5:19-cv-00403-TKW-MJF Document 18 Filed 12/23/19 Page 8 of 27



Furthermore, the nursing staff regularly showed a lack of respect and insubordination

toward Plaintiff, who was their supervisor, by way of publicly questioning his

medical opinion and directives.

      19.    On October 20, 2016, Plaintiff wrote an email to John Lay reporting the

continued mistreatment by the nursing staff. Plaintiff specifically informed Lay of

the insubordination and lack of teamwork. Lay responded and set up a meeting with

Plaintiff to discuss his concerns. However, following his conversation with Lay, the

disparate treatment and insubordination continued.

      20.    On December 15, 2016, Defendant notified Plaintiff that all of his

records of productivity were lost and/or could not be found. Plaintiff immediately

emailed Johnson and requested that she call him to discuss the loss of his records.

However, Plaintiff never received a call from Johnson to explain the situation. The

following day, Plaintiff began a pre-approved vacation.

      21.    During his vacation, Plaintiff worked via email. However, Plaintiff

received hostile and condescending emails from Johnson. Upon his return from

vacation, in or around January 2017, Plaintiff was issued a written “final warning”

for profanity use, insufficient productivity in patient care, and a violation of

Defendant’s code of conduct. Plaintiff responded by providing evidence to prove the

allegations of insufficient productivity in patient care was contrived. He also told

Johnson that he was not the only person who cussed but was the only one



                                            8
      Case 5:19-cv-00403-TKW-MJF Document 18 Filed 12/23/19 Page 9 of 27



disciplined. Johnson verbalized that the warning would remain effective for a period

of only six (6) months, and her so stating was also witnessed by her secretary, f/n/u

Bush. Moreover, Johnson also verbalized that the reprimand was meant to be

downgraded to a verbal warning. Nevertheless, Defendant refused to downgrade the

reprimand to a verbal warning. In comparison, numerous similarly situated

employees, including American-born and non-disabled employees Kent and Patty

Reister, both females, used profanity on the job with no corrective action ever taken.

Moreover, Plaintiff received no written or verbal warning prior to this “final

warning.”

      22.    Thereafter, Defendant initiated an investigation into the claims against

Plaintiff; however, in the course of such investigation Defendant refused to allow

Plaintiff to provide his statement of events.

      23.    On February 15, 2017, Plaintiff received an extremely hostile email

from Johnson. Johnson stated in the email that Plaintiff was rude and disrespectful

during a meeting on February 14, 2017. However, this was a contrived allegation,

and witnesses who could contest the falsehoods including f/n/u Rudolph,

Defendant’s director of nursing. Further, Johnson specifically stated in her email, “I

don’t care what your culture is, it is not professional behavior.” Plaintiff had done

nothing wrong.

      24.    Moreover, while Johnson informed Plaintiff within the email that the



                                            9
     Case 5:19-cv-00403-TKW-MJF Document 18 Filed 12/23/19 Page 10 of 27



content thereof was to stay between the two of them only, with repeated emphasis on

such confidentiality, Plaintiff later discovered that Johnson had blind copied a third

party on said email.

      25.    Plaintiff reported the continued disparate treatment on the basis of at

least his national origin/race on several occasions to Defendant’s upper management

with no corrective action taken.

      26.    On February 17, 2017, Plaintiff filed a formal complaint regarding the

workplace harassment, regarding his discriminatory treatment, and regarding

Defendant’s continued violation of laws, rules and/or regulations without appropriate

corrective action. By way of example, Plaintiff reported nurse Clarissa Cooper’s

attempt to have Plaintiff use an illegal form for his work duties, which incident

occurred on January 3, 2017. This was reported by Plaintiff in an email to

supervisors Daniel Cherry, John Lay and Rhonda McAlpin. Moreover, Plaintiff

requested that a formal investigation into his complaint be initiated.

      27.    On March 29, 2017, Plaintiff received a letter indicating that the

investigation into his complaint was completed, and his complaints would be

appropriately addressed. However, in a conversation with Sarah Brus, Johnson’s

assistant, Plaintiff was made aware that no corrective action would be taken, and that

Johnson’s mistreatment would therefore continue unabated.

      28.    Plaintiff’s complaints had remained ongoing for months despite their



                                           10
     Case 5:19-cv-00403-TKW-MJF Document 18 Filed 12/23/19 Page 11 of 27



clear ineffectiveness. Ultimately, in light of Defendant’s failure to take corrective

action and being faced yet again with mistreatment in the form of an offensive slur

based on Plaintiff’s national origin within an email Plaintiff received from Johnson,

in March 2017 Plaintiff was compelled to take his complaints above the purview of

his supervisors at NWFRC and make a formal complaint to Defendant’s HR and to

file a formal charge of discrimination with the EEOC.

      29.    In or around May 2017, Plaintiff filed a charge of discrimination with

the EEOC regarding the continued disparate and discriminatory treatment based on

race and other protected characteristics.

      30.    On October 12, 2017, Plaintiff saw a patient for multiple complaints,

including but not limited to chest pain, testicular pain, and knee pain. During the

visit, the patient informed that he had a bullet lodged in his thigh, and requested that

it be removed. Plaintiff completed a thorough physical examination of the patient,

ordered that one or more tests be performed, and set a meeting for the following day

to discuss the results.

      31.    The following day, on October 13, 2017, Plaintiff began his normal

morning routine. Shortly thereafter he received the results of tests administered to the

above-mentioned patient, and planned to discuss those results with the patient later

that day, along with his plan of care to remove the bullet.

      32.    That morning, October 13, 207, after Plaintiff got to work and while he



                                            11
     Case 5:19-cv-00403-TKW-MJF Document 18 Filed 12/23/19 Page 12 of 27



was viewing a specimen through a microscope, he was approached from behind by

Nurse Kent. Plaintiff immediately felt threatened and that her actions violated his

personal space, particularly when she placed her breasts on his back and proceeded

to ask Plaintiff what he was looking for and if he would show her. Plaintiff asked

Kent to please respect his personal space and to step back, which immediately caused

Kent to respond in a hostile or otherwise negative manner. As Plaintiff reported

verbally to his supervisors at work that day and in writing days later by describing

how this incident “was very uncomfortable for [Plaintiff] and at the time [Plaintiff]

decided to continue with [his] day and properly address it later.” This was among

the incidents and violations Plaintiff was never afforded the opportunity to fully

present his statement of events up his chain of command as he was quickly

terminated just days later on October 20, 2017.

      33.    Later that day, October 13, 2017, an employee of the nursing staff

questioned if Plaintiff was feeling alright, to which Plaintiff responded no, as he had

worked for forty (40) consecutive hours and also had dealt with a family emergency

that same morning. However, Plaintiff verbalized that he was excited to see the

patient mentioned above when he came in.

      34.    A member of the nursing staff subsequently informed Plaintiff that he

would not be allowed to see the patient or perform any care on him. When Plaintiff

questioned him, the nursing staff member responded that he had been present for



                                           12
     Case 5:19-cv-00403-TKW-MJF Document 18 Filed 12/23/19 Page 13 of 27



some or all of a meeting with Johnson that morning at which Johnson had stated that

Plaintiff was not allowed to perform any care on said patient. Moreover, Johnson had

stated in such meeting that she had spoken with the warden, and that he had directed

that foreign body removal was not allowed.

      35.    Being the institutional medical director (“IMD”), Plaintiff was surprised

that Johnson did not approach him to address the situation, as Defendant’s policy and

procedures stated that authority devolved upon the IMD to exercise his or her final

clinical judgment concerning the delivery of medical care to patients. When Plaintiff

asked the nurse if he knew when this decision was made, the nurse responded that it

was only put in palace approximately fifteen (15) minutes earlier.

      36.    Based on his knowledge that final decisionmaking authority regarding

patient care was his, at the scheduled time Plaintiff began moving toward the

location for the meeting with the patient; however, he was stopped by members of

Defendant’s nursing staff. Despite Plaintiff informing those nursing staff members

that Johnson’s directive was directly contrary to Defendant’s policies and

procedures, they refused to allow Plaintiff to perform his duties.

      37.    Thereafter, Plaintiff was called into a meeting with Johnson, with f/n/u

Richards, an administrative assistant, as a witness. The door was left open, and

Johnson falsely stated both that she was unaware of any decision to refuse Plaintiff

access to the patient and that she had just learned of it a few seconds earlier. Plaintiff



                                            13
     Case 5:19-cv-00403-TKW-MJF Document 18 Filed 12/23/19 Page 14 of 27



knew this to be a lie. Johnson then explained the reasoning behind the decision, such

being that elective procedures are not permitted by Defendant. However, Plaintiff

knew this to be false, as patients had been previously approved for elective

procedures. Plaintiff subsequently reported to Johnson, in Lay’s presence, that she

had violated Defendant’s policies and procedures; Lay responded that, “there is no

policy, it is just common sense.”

      38.    Later that day, after Plaintiff had clocked out for the day, Johnson

questioned if Plaintiff had finished his report--his report on the nursing staff member

and on Vandermark, an advanced registered nurse practitioner (“ARNP”)--to which

Plaintiff responded in the negative, and that he would complete his report over the

weekend. Johnson responded that her boss needed the report, and then called her

supervisor and informed via speaker phone that Plaintiff would comply with

company policy and provide the report as soon as he was able to. Plaintiff responded

to Johnson, with her supervisor still listening by phone, that he would need to consult

with the legal department before turning in any report.

      39.    Immediately after Plaintiff mentioned having to consult with the legal

department, Johnson’s supervisor announced that Plaintiff was suspended pending

further investigation.

      40.    Prior to Plaintiff informing Johnson that he intended to seek legal

counsel, Defendant had never mentioned any possible suspension.



                                          14
     Case 5:19-cv-00403-TKW-MJF Document 18 Filed 12/23/19 Page 15 of 27



      41.    On October 20, 2017, Plaintiff received a call from Defendant notifying

him that he was terminated based on allegations of his unproductivity, that he used

profanity in the workplace, and that he had been violent in the workplace. As stated

above, female employees including Kent and Rister regularly used profanity with

immunity and were certainly not fired for it. Additionally, Plaintiff was not

unproductive but his records were stolen or hidden from him and he had not been

violent in the workplace. These allegations were contrived.

      42.    These reasons for Plaintiff’s termination were clearly contrived by

Defendant as an attempt to cover up the fact its actions against Plaintiff were actually

motivated by the discriminatory practices of its decisionmaking employees and

retaliation against Plaintiff for continuing to report these practices.

      43.    In addition to the several complaints made by Plaintiff to his supervisors

verbally and in writing throughout his employment with Defendant referenced in part

above, Plaintiff also summarized these and several subsequent incidents of the

mistreatment through his first EEOC charge filed in May 2017 which was referenced

in his written incident report to Defendant dated October 13, 2017, wherein he

referred to his earlier EEOC charge against Johnson for racial discrimination,

supplemental EEOC technical assistance questionnaire and related documentation

dated October 17, 2017, additional EEOC charges including that executed October

17, 2017 and supplemented with further documentation just days later. Plaintiff



                                            15
     Case 5:19-cv-00403-TKW-MJF Document 18 Filed 12/23/19 Page 16 of 27



never hesitated to open himself to scrutiny by doing the right thing and reporting

Defendant’s violations, and he did so even after the system repeatedly failed him and

was wrongfully terminated on October 20, 2017 as a result.

      44.    Defendant did not terminate Plaintiff for any valid reason. Rather,

Plaintiff was terminated because of his protected whistleblower activity in reporting

violations of laws, rules and/or regulations, because of his national origin (Cuban),

because of his actual or perceived disability and/or record of impairment and/or

because of his reporting of discrimination including without limitation by filing a

charge of discrimination.

      45.    Plaintiff has retained the undersigned to represent his interests in this

cause and is obligated to pay a fee for his services. Defendant should be made to pay

said fee, along with reasonable expenses incurred in connection with this action,

under applicable law.

                COUNT I-PRIVATE EMPLOYEE WHISTLEBLOWER
                             RETALIATION

      46.    Paragraphs 1-6, 9-12, 15-17, 19-24, 26-28, 30-45 above are realleged

incorporated.

      47.    This count sets forth a claim of private employee whistleblower

retaliation, and is brought under §448.101 et seq., Fla.Stats.




                                           16
     Case 5:19-cv-00403-TKW-MJF Document 18 Filed 12/23/19 Page 17 of 27



      48.    As set forth in greater detail above, while in Defendant’s employ,

Plaintiff objected to certain practices of Defendant that were in violation of laws,

rules and/or regulations or that he reasonably and objectively believed were in

violation of such laws, rules and/or regulations.

      49.    After Plaintiff objected, Defendant terminated him.

      50.    Plaintiff was terminated because he disclosed one or more activities,

policies and/or practices of Defendant that were in violation of one or more laws,

rules and/or regulations or that he reasonably and objectively believed were in

violation thereof, and Plaintiff brought such activities, policies and/or practices to the

attention of a supervisor and/or to the attention of Defendant, and afforded

Defendant a reasonable opportunity to correct such activities, policies and/or

practices, and/or objected to and/or refused to participate in one or more activities,

policies and/or practices of Defendant which were in violation of one or more laws,

rule and/or regulations and/or that he reasonably and objectively believed were in

violation thereof.

      51.    The disclosures made by Plaintiff are protected under §448.102,

Fla.Stats.

      52.    As a direct and proximate result Plaintiff’s participation in the

whistleblowing activities referenced above and Defendant’s retaliation, Plaintiff has

been damaged, which damages include but are not limited to emotional pain and



                                            17
     Case 5:19-cv-00403-TKW-MJF Document 18 Filed 12/23/19 Page 18 of 27



suffering, lost wages, other tangible and intangible damages, and should be awarded

all compensatory damages allowed by law. These damages occurred in the past, are

occurring at present, and will likely continue into the future. Plaintiff is also entitled

to equitable/injunctive relief under this count, as well as to an award of punitive

damages.

            COUNT II-NATIONAL ORIGIN-BASED DISCRIMINATION

      53.    Paragraphs 1-6, 9-13, 15, 19-21, 23-29, 39-45 above are realleged and

incorporated.

      54.    This count sets forth a claim for discrimination based upon national

origin, brought under Chapter 760, Fla.Stats.

      55.    Plaintiff has been the victim of discrimination on the basis of his

national origin in that he was treated differently than similarly situated employees of

Defendant who were born and raised in the United States, and has been subjected to

hostility and poor treatment on the basis, at least in part, of his national origin.

      56.    Defendant is liable for the differential treatment and hostility toward

Plaintiff because it controlled the actions and inactions of the persons making

decisions affecting Plaintiff or it knew or should have known of these actions and

inactions and failed to take prompt and adequate remedial action or took no action at

all to prevent the abuses to Plaintiff. Furthermore, Defendant knowingly condoned




                                            18
     Case 5:19-cv-00403-TKW-MJF Document 18 Filed 12/23/19 Page 19 of 27



and/or ratified the differential treatment of Plaintiff as more fully set forth above

because it allowed the differential treatment and participated in same.

      57.    Defendant’s known allowance and ratification of these actions and

inactions actions created, perpetuated and facilitated an abusive and offensive work

environment within the meaning of the statutes referenced above.

      58.    In essence, the actions of agents of Defendant, which were each

condoned and/or ratified by Defendant, were based on Plaintiff’s national origin and

in violation of the laws set forth herein. The discrimination complained of herein

affected the terms, conditions, and privileges of Plaintiff’s continued employment by

Defendant. The events set forth herein led, at least in part, to Plaintiff’s termination

on contrived allegations.

      59.    Defendant’s acts and omissions constituted intentional discrimination

and unlawful employment practices based upon national origin in violation of

Chapter 760, Fla.Stats.

      60.    As a direct and proximate result of Defendant’s conduct described

above, Plaintiff has suffered emotional distress, mental pain and suffering, past and

future pecuniary losses, inconvenience, bodily injury, mental anguish, loss of

enjoyment of life and other non-pecuniary losses, along with lost back and front pay,

interest on pay, bonuses, and other benefits. These damages have occurred in the

past, are occurring at present, and will likely continue into the future. Plaintiff is



                                            19
     Case 5:19-cv-00403-TKW-MJF Document 18 Filed 12/23/19 Page 20 of 27



entitled to equitable/injunctive relief under this count, as well as to an award of

punitive damages.

                  COUNT III-DISABILITY-BASED DISCRIMINATION

      61.    Paragraphs 1-15, 18, 20-21, 30-31, 33, 41-45 above are re alleged and

incorporated.

      62.    This count sets forth a claim for disability/perceived disability-based

discrimination, brought under Chapter 760, Fla.Stats.

      63.    Plaintiff has been the victim of discrimination on the basis of his

disability or perceived disability. During the course of Plaintiff’s employment by

Defendant, he was treated differently than similarly situated non-disabled/perceived-

as-disabled employees.

      64.    Defendant is liable for the differential treatment and its refusal to

accommodate Plaintiff, which adversely affected the terms and conditions of

Plaintiff’s employment by Defendant. Defendant controlled the actions and inactions

of the persons making decisions affecting Plaintiff or it knew or should have known

of these actions and inactions and failed to take prompt and adequate remedial action

or took no action at all to prevent the abuses to Plaintiff.

      65.       In essence, the actions of agents of Defendant, which were each

condoned and/or ratified by Defendant, were disability/perceived disability-based

and in violation of the laws set forth herein.



                                            20
     Case 5:19-cv-00403-TKW-MJF Document 18 Filed 12/23/19 Page 21 of 27



       66.      The discrimination complained of herein affected terms, conditions,

and privileges of Plaintiff’s continued employment by Defendant. The events set

forth herein led, at least in part, to Plaintiff’s termination.

       67.    Defendant's acts and omissions constituted intentional discrimination

and unlawful employment practices based upon Plaintiff’s actual or perceived

disability, or upon his record of having an impairment.

       68.    As a direct and proximate result of Defendant’s conduct described

above, Plaintiff has suffered emotional distress, mental pain and suffering, past and

future pecuniary losses, inconvenience, bodily injury, mental anguish, loss of

enjoyment of life and other non-pecuniary losses, along with lost back and front pay,

interest on pay, bonuses, and other benefits. These damages have occurred in the

past, are occurring at present, and will likely continue into the future. Plaintiff is also

entitled to equitable/injunctive relief under this count, along with an award of

punitive damages.

                                 COUNT IV-RETALIATION

       69.    Paragraphs 1-7, 9-15, 18-36, 39-45 above are re-alleged and

incorporated.

       70.    This count sets forth a claim for unlawful retaliation after Plaintiff

reported unlawful employment practices adversely affecting him under Chapter 760,

Fla.Stats.



                                             21
     Case 5:19-cv-00403-TKW-MJF Document 18 Filed 12/23/19 Page 22 of 27



      71.    The foregoing unlawful actions by Defendant were purposeful.

      72.    Plaintiff voiced opposition to unlawful employment practices during his

employment by Defendant and was the victim of retaliation thereafter, as related in

part above. The events set forth herein led, at least in part, to Plaintiff’s termination.

      73.    Plaintiff is a member of a protected class because he reported unlawful

employment practices and was the victim of retaliation thereafter. There was a causal

connection between the reporting of the unlawful employment practices and the

adverse employment actions taken thereafter.

      74.    As a direct and proximate result of the foregoing unlawful acts and

omissions, Plaintiff has suffered mental anguish, emotional distress, expense, loss of

benefits, embarrassment, humiliation, damage to reputation, illness, lost wages, loss

of capacity for the enjoyment of life, and other tangible and intangible damages.

These damages have occurred in the past, are occurring at present, and will likely

continue into the future. Plaintiff is entitled to equitable/injunctive relief under this

count, as well as to an award of punitive damages.

                     COUNT V-HOSTILE WORK ENVIRONMENT

      75.    Paragraphs 1-7. 9-21, 23-32, 36-40, 42-45 above are re-alleged and

incorporated.

      76.    This count sets forth a claim for hostile work environment based on

Plaintiff’s national origin and actual or perceived disability under Chapter 760,



                                            22
     Case 5:19-cv-00403-TKW-MJF Document 18 Filed 12/23/19 Page 23 of 27



Fla.Stats.

       77.    Plaintiff has been subjected to a hostile work environment consisting of,

for example, targeted mistreatment in the form of slurs based on his Cuban heritage,

berating and belittlement by female coworkers that regularly went behind his back to

contrive false allegations against him which they knew to be particularly damaging

to Plaintiff’s employment in that they affected his ability to do his job, and the

mocking of his actual or perceived disability in a manner of such severity to actually

exacerbate the symptoms of his impairments.

       78.    During the course of Plaintiff’s employment by Defendant, he was

subjected to this mistreatment based on his disability and national origin. These

actions and events were severe and pervasive and adversely affected Plaintiff’s

ability to perform his job.

       79.    The foregoing unlawful actions by Defendant were purposeful. The

hostility complained of herein affected terms, conditions, and privileges of Plaintiff’s

continued employment by Defendant.

       80.    Defendant’s mistreatment of Plaintiff was severe, pervasive and affected

Plaintiff’s ability to fulfill his job duties. Defendant’s actions and inactions against

Plaintiff led, at least in part, to Plaintiff’s termination.

       81.    As a direct and proximate result of the foregoing unlawful acts and

omissions, Plaintiff has suffered mental anguish, emotional distress, expense, loss of



                                              23
     Case 5:19-cv-00403-TKW-MJF Document 18 Filed 12/23/19 Page 24 of 27



benefits, embarrassment, humiliation, damage to reputation, illness, lost wages, loss

of capacity for the enjoyment of life, and other tangible and intangible damages.

These damages have occurred in the past, are occurring at present, and will likely

continue into the future. Plaintiff is entitled to equitable/injunctive relief under this

count, as well as to an award of punitive damages.

                                  COUNT VI
                           GENDER DISCRIMINATION

      81.    Paragraphs 1-6, 9-15, 19-21, 23-27, 29, 32, 39-45 are re-alleged and

incorporated herein by reference.

      82.    This is an action against Defendant for discrimination based upon

gender brought under Chapter 760, Florida Statutes.

      83.    Plaintiff has been the victim of discrimination on the basis of his race in

that he was treated differently than similarly situated white employees of Defendant

and has been subject to poor treatment on the basis, at least in part, because of his

gender.

      84.    Defendant is liable for the differential treatment towards Plaintiff

because it controlled the actions and inactions of the persons making decisions

affecting Plaintiff or it knew or should have known of these actions and inactions and

failed to take prompt and adequate remedial action or took no action at all to prevent

the abuses to Plaintiff.




                                            24
     Case 5:19-cv-00403-TKW-MJF Document 18 Filed 12/23/19 Page 25 of 27



      85.    Furthermore, Defendant knowingly condoned and ratified the

differential treatment of Plaintiff as more fully set forth above because it allowed the

differential treatment and participated in same.

      86.    In essence, the actions of agents of Defendant, which were each

condoned and ratified by Defendant, were of a gender-based nature and in violation

of the laws set forth herein.

      87.    The discrimination complained of herein affected a term, condition, or

privilege of Plaintiff's continued employment with Defendant.

      88.    The events set forth herein led, at least in part, to the adverse action

taken against Plaintiff including without limitation his termination.

      89.    Defendant's conduct and omissions constitutes intentional

discrimination and unlawful employment practices based upon gender in violation of

Chapter 760, Florida Statutes.

      90.    As a direct and proximate result of Defendant's conduct described

above, Plaintiff has suffered emotional distress, mental pain and suffering, past and

future pecuniary losses, inconvenience, bodily injury, mental anguish, loss of

enjoyment of life and other non-pecuniary losses, along with lost back and front pay,

interest on pay, bonuses, and other benefits. These damages have occurred in the

past, are permanent and continuing. Plaintiff is entitled to injunctive/equitable relief

and punitive damages.



                                           25
Case 5:19-cv-00403-TKW-MJF Document 18 Filed 12/23/19 Page 26 of 27



                          PRAYER FOR RELIEF

WHEREFORE, Plaintiff demands judgment against Defendant as follows:

      (a)    that process issue and this court take jurisdiction over this cause;

      (b)    that this Court enter judgment against Defendant and for Plaintiff

             awarding equitable relief against Defendant under the applicable

             counts set forth above, mandating Defendant’s obedience to the

             laws enumerated herein and providing other equitable relief to

             Plaintiff;

      (c)    that this court enter judgment against Defendant and for Plaintiff

             awarding all legally-available general and compensatory

             damages, including damages for economic loss, to Plaintiff from

             Defendant for Defendant’s violations of law enumerated herein;

      (d)    that this court enter judgment against Defendant and for Plaintiff

             permanently enjoining Defendant from future violations of law

             enumerated herein;

      (e)    that this court enter judgment against Defendant and for Plaintiff

             awarding Plaintiff costs and attorney’s fees as allowed by law;

      (f)    that this court enter judgment against Defendant and for Plaintiff

             awarding Plaintiff interest and punitive damages where

             appropriate; and



                                   26
    Case 5:19-cv-00403-TKW-MJF Document 18 Filed 12/23/19 Page 27 of 27



           (g)     that this court grant such other and further relief as is just and

                   proper under the circumstances.

                       DEMAND FOR TRIAL BY JURY

     Plaintiff hereby demands a trial by jury on all issues herein that are so triable.

                                               Respectfully submitted,


                                               /s/ Marie A. Mattox
                                               Marie A. Mattox [FBN 0739685]
                                               MARIE A. MATTOX, P.A.
                                               203 North Gadsden Street
                                               Tallahassee, FL 32301
                                               Telephone: (850) 383-4800
                                               Facsimile: (850) 383-4801

                                               ATTORNEYS FOR PLAINTIFF

                         CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that a true and correct copy of the foregoing has been
furnished to all counsel of record by CM/ECF this 23rd day of December, 2019.

                                               /s/ Marie A. Mattox
                                               Marie A. Mattox




                                          27
